Citation Nr: 1036611	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to September 
1945, including during in Work War II.  He died in July 2005.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 and an April 2008 rating decision of 
the Regional Office in Philadelphia, Pennsylvania.  

The appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in April 2007.  The appellant also testified 
before the undersigned Acting Veterans Law Judge in a hearing at 
the RO in May 2009.  A transcript of each hearing has been 
associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in July 2005, as the immediate result of 
respiratory failure due to adult respiratory distress syndrome, 
due to pneumonia, due to atrial fibrillation.

2. At the time of his death, the Veteran was service-connected 
for residuals, gunshot wound to the right knee, to include 
fracture of the right femur arthritis and limited motion;  
bilateral hearing loss; and tinnitus.

3.  The preponderance of the medical evidence shows that the 
Veteran's death was not related to an injury or disease of 
service origin or to a service-connected disability.

4.  The weight of the competent evidence is in relative equipoise 
on the question of whether the Veteran's death was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault of VA treatment.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.312 (2009).

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 for the Veteran's death caused 
by VA hospital care, have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that no further notification or 
assistance is required as to the claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151.   

With regard to the claim of service connection for the cause of 
the Veteran's death, VA's duty to notify requirements with 
specific regard to a claim for DIC benefits, requires notice of 
(1) a statement of the conditions, if any, for which a veteran 
was service- connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).

Here, the VCAA duty to notify was satisfied by a letter sent to 
the appellant in May 2008, which fully addressed what evidence 
was required to substantiate the claim consistent with Hupp, and 
the respective duties of VA and a claimant in obtaining evidence.  
The RO did not specifically advise the appellant of the fourth 
and fifth Dingess elements (degree of disability and effective 
date pertaining to the disability).  However, the Board's action 
below denies service connection for the cause of the Veteran's 
death, so no degree of disability or effective date will result 
from the Board's action.  

For these reasons, although a document fully meeting the VCAA's 
notice requirements was not provided to the appellant, the Board 
finds that any arguable lack of full preadjudication notice in 
this appeal has not, in any way, prejudiced the appellant.  See 
Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 
532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the appellant in connection with the claim of service connection 
for the cause of the Veteran's death.  First, the Veteran's 
service treatment record (STR) is on file, and the claims file 
contains all available records from the VA and non-VA sources the 
appellant identified as having relevant records.  The appellant 
has not identified (nor has her service representative), and the 
file does not otherwise indicate, that there are any additional 
pertinent records that should be obtained before the appeal is 
adjudicated by the Board.  See Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010).

Second, the Board obtained a VA examiner's opinion and a VA 
expert medical opinion to address whether the cause of the 
Veteran's death was due to his service or a service-connected 
disability.  The Board finds that the VA examination and VA 
medical expert's opinion are adequate because, as shown below, 
they were based upon consideration of the Veteran's pertinent 
medical history, the appellant's lay assertions, and because they 
address the issue in detail sufficient to allow the Board to make 
a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 
303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   The Board accordingly finds no reason to remand or 
refer the matter for a further opinion.    

Finally, the appellant was afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which she presented oral argument in 
support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that a Veterans Law Judge who chairs a hearing fulfill two duties 
to comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  

Here, although the AVLJ during the Board hearing did not 
explicitly note the basis of the prior determination or note the 
elements that were lacking to substantiate the appellant's claim 
for service connection for the cause of the Veteran's death, the 
appellant's representative demonstrated actual knowledge of this 
information.  The representative's questions specifically 
elicited responses designed to show that the Veteran's death was 
the result of service or a service-connected disability.  For 
instance, the representative indicated that due to the nature of 
the Veteran's service-connected right leg disability, he was 
unable to stand for long periods of time, causing stress on his 
body, which was contributory to his death.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.)  
Accordingly, the appellant is not shown to be prejudiced on this 
basis.  

In addition, the AVLJ specifically sought to identify any 
pertinent, outstanding evidence that might have been overlooked.  
Accordingly, the appellant is not shown to be prejudiced on this 
basis.  

Moreover, neither the appellant nor her representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor 
has she identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the claim, and the appellant, through 
her testimony, demonstrated that she had actual knowledge of the 
elements necessary to substantiate the claim.  As such, the Board 
finds that, consistent with Bryant, the AVLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2).  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
appellant's claim of service connection for the cause of the 
Veteran's death, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.

II.  Analysis

The appellant contends that service connection is warranted for 
the cause of the Veteran's death.  The appellant also contends 
that improper care at VA caused or hastened the Veteran's death.  

The Certificate of Death shows that the Veteran died July 18, 
2005.  It lists respiratory failure as the immediate cause of 
death due to adult respiratory distress syndrome, due to 
pneumonia, due to atrial fibrillation; no other significant 
conditions contributing to death but not resulting in an 
underlying cause are identified.  An autopsy was not performed


Cause of Death

The Board finds that the weight of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, certain chronic diseases may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of death.  
To be considered a principal (primary) cause of death, a service-
connected disability must have been singly or jointly with some 
other condition the immediate or underlying cause of death or 
have been etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributing cause, it must have substantially or materially 
contributed to a veteran's death; it is not sufficient to show 
that it casually shared in producing death, but rather there must 
be a causal connection.  A contributory cause of death is 
inherently one not related to the principal cause.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

Here, as indicated the Certificate of Death lists respiratory 
failure as the immediate cause of death due to adult respiratory 
distress syndrome, due to pneumonia, due to atrial fibrillation.  

During his lifetime, the Veteran was service-connected for 
residuals, gunshot wound to the right knee, to include fracture 
of the right femur arthritis and limited motion.  He was also 
service-connected for bilateral hearing loss and tinnitus, and he 
was granted a total disability rating based on individual 
unemployability (TDIU) in July 2001, effective in July 2000.  

Furthermore, the record reveals that the Veteran was diagnosed 
with peripheral vascular disease (PVD).  During his lifetime, the 
Veteran filed a claim of service connection for varicose veins of 
the right leg, but his original claim was denied by the Board in 
May 1965.  A claim to reopen was denied by the RO in October 
1978. 

The record does not show and the appellant does not contend that 
any condition listed on the Certificate of Death was directly 
related to the Veteran's active service.  Rather, the appellant 
contends that the service-connected residuals of gunshot wound to 
the right knee, contributed to his death.  

On this question, a VA examiner in May 2007 opined that the 
Veteran's service-connected leg disability had nothing to do with 
PVD.  The VA examiner also opined that the Veteran's PVD had 
nothing to do with his death.  The VA examiner indicated that an 
opinion from a vascular surgeon may be necessary.  

Accordingly, the Board subsequently obtained an expert medical 
opinion from a vascular surgeon.  After reviewing the pertinent 
facts of the case, the expert opined that a leg disability was 
not the principal or a contributory cause of the Veteran's death.  
The expert explained that the Veteran's "leg issues" appeared 
to be related to chronic venous insufficiency.  He had a combat 
related fracture during World War II, and subsequently had right 
leg vein stripping.  More recently, the Veteran had leg swelling 
and discoloration before an aspiration, which corresponds to 
chronic venous insufficiency.  An April 2005 ankle brachial index 
was normal.  Based on these factors, the expert opined that the 
service-connected leg disability may have contributed to chronic 
venous insufficiency, "but not to aspiration, pneumonia, SIRS, 
etc."

Upon review, the Board finds that the VA expert's opinion is 
highly probative.  In addition to being a vascular surgeon, the 
expert thoroughly reviewed the pertinent evidence in this case.  
The expert also stated a clear opinion supported by a reasoned 
analysis.  The opinion of the VA expert is also uncontroverted by 
any remaining medical evidence of record.  Hence, it carries 
significant probative value.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  

The Board has also carefully considered the appellant's own 
assertions.  While credible, the Board finds that her assertions 
are outweighed by the highly probative medical expert's opinion.  
Most importantly, the etiological relationship between the 
service-connected residuals of a gunshot wound to the leg and the 
cause of the Veteran's death, is not a medical issue capable of 
lay observation.  Nor is this otherwise the type of medical 
question for which lay evidence is competent evidence.  
Accordingly, the appellant's own conclusory lay statements are 
not probative evidence supporting her claim and are outweighed by 
the highly probative expert medical evidence.  See Davidson, 581 
F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the weight of the probative 
evidence is against the claim of service connection for the cause 
of the Veteran's death.  In reaching this conclusion the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  




38 U.S.C.A. § 1151

The Board finds, on the other hand, that the evidence is at least 
in a state of relative equipoise on the question of whether the 
Veteran's death was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on the part of VA providers.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The provisions of 38 U.S.C.A. § 1151 specify two bases for 
establishing entitlement.  First, entitlement may be established 
on the basis of a showing of carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of fault 
on the part of VA providers.  But see generally Brown v. Gardner, 
513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in medical 
treatment).  Second, entitlement may be established on a showing 
of an event not reasonably foreseeable.  

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
such care was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

In the present case, the appellant contends that the Veteran was 
improperly administered Coumadin.  She also feels that his care 
was inadequate.  In particular, she explains that the Veteran 
called her at one point while he was hospitalized at VA 
complaining that he was throwing up.  The appellant had to call 
the hospital's front desk to get help for the Veteran, and she 
feels that he should not have been left unattended.  

To address the appellant's contentions, the matter was referred 
to a VA examiner, who issued an opinion in March 2008.  The VA 
examiner thoroughly reviewed the pertinent history, including the 
appellant's contentions.  In fact, the VA examiner outlined the 
Veteran's treatment history, including the VA treatment records 
showing that the Veteran was started on Coumadin due to new-onset 
atrial fibrillation discovered in November 2004.  The VA examiner 
also pointed out that a small bowel obstruction was discovered at 
VA in May 2005, but the Veteran's family declined a surgical 
consultation because they wanted to take him to a different VA 
medical center.  The VA examiner noted that the record did not 
reveal whether the Veteran's family was advised on the 
consequences of not being seen immediately by a surgeon.  The VA 
examiner observed that "[i]n retrospect . . . it could have been 
better documented as to what went on between the medical staff 
and the [V]eteran and his family, but at least the physician 
tried to advise the [V]eteran and the family [on] the necessity 
for immediate surgical evaluation."  With regard to whether the 
Veteran's death was the result of VA negligence, the examiner 
explained that she was not a surgeon and did not have access to 
the necessary treatment records.  Therefore, she could not give 
an opinion on this issue.  

In April 2008, the same VA examiner provided an addendum opinion.  
She opined that based on the available evidence in the claims 
file, she could not resolve the issue without resort to mere 
speculation.  

Given the uncertainty of the VA examiner's opinion, the Board 
referred the matter to a vascular surgeon for an expert medical 
opinion.  On reviewing the facts of the case, the expert noted 
that the Veteran was admitted in May 2005 at VA and was scheduled 
to go to the operating room when he was aspirated.  His surgery 
was postponed due to higher INR related to Coumadin therapy for 
atrial fibrillation.  

Based on his careful review of the facts of the case, the expert 
opined that the Veteran's initial management was appropriate, but 
the delay in surgery was due to a high INR, which could have been 
easily corrected by VA to facilitate operating on the Veteran.  
The VA examiner then reiterated that VA followed the appropriate 
standards of care for the Veteran, except for delaying the 
surgery due to the high INR.  

The Board finds that the VA expert's medical opinion establishes 
that the cause of the Veteran's death was at least as likely as 
not caused by carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part of 
VA providers.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
Accordingly, by extending the appellant the benefit of the doubt, 
her claim of entitlement to DIC benefits under 38 U.S.C.A. § 1151 
is granted. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A § 1151 is 
granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


